Citation Nr: 1521679	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diverticulosis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from March 1968 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO, inter alia, denied service connection for diverticulosis.

In August 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In November 2009, August 2011, November 2013 and again in May 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  Most recently, after accomplishing further action, the AMC continued to deny the claim (as reflected in an October 2014 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Diverticulosis was not shown in service or for many years thereafter, and there is no lay or medical suggestion that the disorder had its onset during service or is otherwise medically related to service.
3. Competent, probative evidence does not support a finding that there exists a medical relationship between the Veteran's diverticulosis and PTSD.


CONCLUSION OF LAW

The criteria for service connection for diverticulosis, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a June 2006 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claims for service connection for diverticulosis on a direct basis.  A September 2012 letter provided such notice for service connection on a secondary basis.  These letters also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2006 rating decision reflects the AOJ's initial adjudication of this claim for service connection after the issuance of the June 2006 letter.  

Although the September 2012 notice was provided after the initial adjudication of this claim, the Veteran is not shown to be prejudiced by the timing of this notice. Specifically, the claim was readjudicated in the October 2012 SSOC after the issuance of the September 2012 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records, as well as Social Security Administration records, and reports of VA gastrointestinal examinations (as requested by the Board in its November 2009, August 2011, November 2013 and May 2014 remands).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal is the transcript of the Board hearing as well as the various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required. 

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the August 2009 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included a claim for service connection for diverticulosis.  Here, the Veteran explicitly declined to testify on this issue.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but " the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, additional, pertinent evidence was added to the record pursuant to the subsequent remands; hence, any omission in this regard was not prejudicial to the Veteran.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of this claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield,  20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

The Veteran generally contends that his diverticulosis is the result of his service.  In the alternative, he alleges that it was caused or is aggravated by his service-connected PTSD.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Diverticulosis is not listed as a chronic disease under 38 C.F.R. § 3.309(a).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Here, as the Veteran has not been diagnosed with a chronic gastrointestinal disorder subject to presumptive service connection, he cannot establish service connection solely on the basis of continuity of symptoms. 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Service treatment records are negative for complaints, treatments or a diagnosis related to diverticulosis.  An October 1969 service discharge examination found the Veteran's abdomen to be normal.  In an October 1969 discharge Report of Medical History (RMH), the Veteran denied stomach or intestinal trouble.

The post-service treatment notes indicate that a December 2005 VA colonoscopy revealed left-sided diverticulosis.  A June 2006 VA abdominal computed tomography (CT) scan resulted in an impression of sigmoid diverticulosis.  A January 2010 private psychiatric treatment note reflects an Axis III diagnosis of "diverticulosis which results in pain and IB which is stress induced."


The report of a November 2011 VA examination reflects the Veteran's reports of abdominal symptoms since 2005 and that he had no treatment for an abdominal condition during service.  Following a physical examination and a review of the  claims file, the examiner opined that the Veteran's current diverticulosis condition was less likely as not incurred in or aggravated by service or was caused by or aggravated by his service-connected PTSD.  The examiner reasoned that the Veteran's abdominal symptoms occurred years after his discharge from service and that there was no treatment of diverticula during service.  The examiner further noted that the exact etiology of diverticulosis was not known but that it usually develops when naturally weak places in the colon or intestine give way under pressure.  The examiner noted that risk factors for diverticulosis include a low fiber diet, age over 40, lack of exercise, being overweight/obesity and smoking.  The VA examiner also noted, however, that PTSD was not a risk factor for diverticulosis.

In a report of a January 2014 VA examination, a VA examiner noted that the Veteran's diverticular disorder appears to have been an incidental finding on 2008 colonoscopy, that such finding was not uncommon in a patient his age and that he did not require any medical attention for such condition at that time or since.  Following a review of the Veteran's claims file, the examiner opined that it was less likely than not (less than 50 percent probability) that the diverticulosis was incurred in or caused by the claimed in-service injury, event or illness as the cause of sigmoid diverticulosis was unknown but was associated with multiple factors that were outlined in the 2011 examination.  The examiner also opined that association with PTSD was not a recognized factor and there was no supportive literature that shows that PTSD affected diverticular disorder.  The examiner further opined that a review of the treatment records showed no specific treatment for diverticular disorder and no evidence of progression of the diverticular disorder and that there are no additional tests or studies that are necessary, indicated or which would establish a relationship between diverticulosis and PTSD.

In a June 2014 addendum opinion, the January 2014 VA examiner opined that the Veteran's diverticula disorder found at age 60 was not due to his military service 40 years prior as it most likely had an onset after age 40.  The examiner noted that the diverticulosis diagnosis was an incidental finding on colonoscopy in 2008 and had been found to be asymptomatic.  The examiner noted that such was not an uncommon finding at age 62-the Veteran's age at that time-and that there was no evidence of a diverticular disorder while in military service at age 20, which was virtually unheard of unless there was a congenital abnormality, which he did not have.  The examiner further opined that the diverticula disorder was not caused by or aggravated by PTSD as there was no medical evidence that establishes such an association and that such disability was simply there, not causing any symptoms.  Further, the examiner noted that what was well known and accepted regarding etiology, development and the course of diverticula disorder does not include PTSD as a causative or aggravating factor.

With respect to the post-service medical records, the first clinical evidence of diverticulosis was in a December 2005 VA treatment note.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between diverticulosis diagnosed so many years after the Veteran's discharge and any incident of service and/or service-connected PTSD.
Significantly, neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion related the Veteran's claimed disability with his service and/or his service-connected PTSD.  As noted, the VA examiners declined to find a nexus between the Veteran's current diverticulosis and his service and/or his service-connected PTSD.  The Board also notes that while the January 2014 opinion stated that the earliest post-service documentation of diverticulosis was in 2008, a December 2005 VA colonoscopy had found left-sided diverticulosis.
However, such statement is immaterial, as there was no documentation of the initial evaluation of diverticulosis until many years after service and after the Veteran's earliest reports regarding the onset of abdominal pain.

The examiner who examined the Veteran and provided the November 2011 opinion as well as the examiner who provided the January 2014 and June 2014 addendum opinions explicitly rendered conclusions that weigh against a finding of service connection for the claimed diverticulosis.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's his documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts these opinions as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

Significantly, there is no contrary medical evidence or opinion of record-i.e., that, in fact, establishes a medical nexus between current diverticulosis and service and/or service-connected PTSD-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

The Board acknowledges that medical articles/treatise evidence has been submitted on behalf of the Veteran discussing PTSD and its various physical manifestations.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).   In this case, the medical article/treatise evidence proffered on behalf of the Veteran was not accompanied by any positive definitive opinion of a medical professional.  The VA examiner considered such medical article/treatise evidence when offering his June 2014 addendum opinion.  As such, any probative value associated with the positive medical article/treatise evidence is exceeded by the definitive negative opinion rendered in June 2014. 

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed diverticulosis and service and/or service-connected PTSD, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matters of the medical etiology of the disabilities here at issue are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the diverticulosis at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.  As such, in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value. 

For all the foregoing reasons, the Board finds that, the claim for service connection for diverticulosis, to include as secondary to service-connected PTSD, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for diverticulosis, to include as secondary to service-connected PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


